DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on January 10, 2022 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract reads “The application relates to”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al (JP 2011/021234 A, herein referring to the machine translation from Google Patents printed on February 17, 2022), hereinafter Kawakami (original of record in the IDS dated December 18, 2020).


Regarding claim 1, Kawakami teaches a color titanium product of an electronic device casing (casing is a type of enclosure) (Pg. 2 [9]), including electronic equipment casing of a camera (Pg. 1 [1]; i.e. portable) with an anodically oxidized titanium material with uniform dent (Pg. 2 [8]; uniform dent is a texture); where the surface skin of the titanium material has been anodically coated (Pg. 2 [10]; the remainder of the titanium material beyond the skin is substrate) with a recess having a maximum depth of 3 to 30 microns from an adjacent convex portion on the surface and the adjacent convex portion (Pg. 2 [9]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  The maximum depth disclosed by Kawakami overlap applicants claimed separation and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kawakami, including those proportions, which satisfy the presently claimed separation.  
Further, examiner notes that “peaks separated from troughs of the valleys by at least two micrometers” is broadly interpretable as to whether it is horizontal or vertical distance and whether or not it is a single measurement, or an average measurement (and if it is an average, over how many peak/trough pairs or over what surface area), and as such Kawakami reads on the present claim limitations. 
	Kawakami does not specifically teach “textured surface having a gloss value that is greater than 90 gloss units as measured at 60 degrees by a gloss meter”.  However, applicant discloses that a conventional blasted titanium part that has not undergone the chemical stripping process of the application produces almost identical gloss values ([00999]), for example ~28 at 20 degrees and ~120 at 60 degrees ([0099]).  Kawakami teaches an identical enclosure to that of applicant (see above discussion) where the surface of the titanium plate is blasted to form recesses (Pg. 3 [5]) under a variety of conditions (Pg. 3 [5], [8], [9]).  
	As Kawakami teaches a substantially identical enclosure and blasting as that which the applicant claims and discloses as causing the described gloss values, one would reasonably expect the enclosure of Kawakami to possess the claimed properties, absent an objective showing (MPEP 2112).

Regarding claim 4, Kawakami teaches each claim limitation of claim 1, as discussed above.  Kawakami does not specifically teach “textured surface having a gloss value that is greater than 20 gloss units as measured at 20 degrees by the gloss meter”.  However, applicant discloses that a conventional blasted titanium part that has not undergone the chemical stripping process of the application produces almost identical gloss values ([00999]), for example ~28 at 20 degrees and ~120 at 60 degrees ([0099]).  Kawakami teaches an identical enclosure to that of applicant (see above discussion) where the surface of the titanium plate is blasted to form recesses (Pg. 3 [5]) under a variety of conditions (Pg. 3 [5], [8], [9]).  
	As Kawakami teaches a substantially identical enclosure and blasting as that which the applicant claims and discloses as causing the described gloss values, one would reasonably expect the enclosure of Kawakami to possess the claimed properties, absent an objective showing (MPEP 2112).

Regarding claim 5, Kawakami teaches each claim limitation of claim 1, as discussed above and further teaches colorized anodic oxidation layer on the uniformly dented (texturized) surface (Pg. 2 [9]-[10]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami as applied to claims 1 and 5 above, and further in view of Kang et al. (US 2016/0230302 A1), hereinafter Kang. 

Regarding claim 6, Kawakami teaches each claim limitation of claims 1 and 5, as discussed above.  Kawakami does not specifically teach the anodized layer has a thickness between 20 nm to 200 nm.
Kang, in the similar field of endeavor, portable computer/mobile phone (electronics) casings of titanium with an oxide coating ([0001]; [0017]; [00018]) teaches oxide coatings by other techniques of 0.001-0.1 micron ([0018]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I), where anodizing is a common technique ([0026]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify Kawakami to incorporate the oxide coating thickness taught by Kang.  The motivation for doing so would have been anodizing is a common technique for treating metal surfaces ([0026]; Kawakami teaches anodic oxidation in the Abstract), and these thicknesses are known to one ordinary skill in the art to be produced by other techniques ([0018]) and they substantially overlap those of the claim limitation.
The thickness disclosed by Kang overlap applicants’ claimed thickness and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the thickness range disclosed by Kang, including those proportions, which satisfy the presently claimed separation.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to the instantly claimed enclosure is Kawakami, as discussed above in claim 1  Kawakami does not teach alone, or in combination with the prior art wherein the textured surface has an Sdq greater than 0.2 microns; nor an Sq greater than 0.2 microns.  Further, Sq and Sdq have no direct correlation to a separation between the apexes of peaks and troughs of valleys, nor roughness, which are taught by Kawakami. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




  /Adam Krupicka/  Primary Examiner, Art Unit 1784